Case 9:21-cv-81403-RAR Document 8 Entered on FLSD Docket 08/20/2021 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA


 JACOB KRAMER,

                       Plaintiff,
                                            CASE NO. 9:21-cv-81403-RAR
 v.

 HALSTED FINANCIAL
 SERVICES, LLC,

                   Defendant.
 _____________________________________/

                            MOTION TO DISMISS COUNT II

          COMES NOW, Defendant, LTD Financial Services, L.P., by and through

 undersigned counsel, and pursuant to the applicable Florida Rules of Civil Procedure,

 hereby files this Motion to Dismiss Count II. In support thereof, Defendant would

 state:

 1.       On June 11, 2021, Plaintiff filed a two count complaint against Defendant

 alleging that Plaintiff was damaged when Defendant transmitted Plaintiff’s personal

 financial information to a third party to prepare a letter to be sent to Plaintiff in an

 attempt to collect a debt. (See Complaint, Paragraphs 20-22)

 2.       Count II alleges that Defendant’s conduct was a violation of Florida Statute §

 559.72(5) of the Florida Consumer Collection Practices Act (“FCCPA”) and that the

 disclosure to a third-party effected Plaintiff’s reputation because the third-party did

 not have any legitimate need for the information. (See Complaint, paragraph 39).

 3.       Count II of Plaintiff’s Complaint fails to state a cause of action on two grounds:
Case 9:21-cv-81403-RAR Document 8 Entered on FLSD Docket 08/20/2021 Page 2 of 4




           a. Plaintiff alleges in the Complaint that the Third Party has a legitimate

               business purpose for the information because Defendant sent the

               information to the Third-Party for the purpose of “compil[ing] Plaintiff’s

               personal information and prepar[ing] a letter that was to be sent to

               Plaintiff in an attempt to collect the Consumer Debt”; and

           b. Plaintiff fails to allege how disclosure to the Third-Party damaged his

               reputation.

        WHEREFORE, Defendant, LTD Financial, moves this Court for an Order

 dismissing Count II of the Complaint and for such other relief the Court deems just

 and proper.

                               MEMORANDUM OF LAW

        A complaint must contain “a short and plain statement of the ultimate facts

 showing that the pleader is entitled to relief.” Rule 1.110(b)(2), Fla. R. Civ. Proc. “A

 complaint that patches together a string of legal conclusions will not survive a motion

 to dismiss.” Davis v. Bay Cty. Jail, 155 So. 3d 1173, 1177 (Fla. 1st DCA 2014). If legal

 conclusions are alleged, they are not deemed true for purposes of a motion to dismiss.

 Likewise, “a plaintiff's obligation to provide the ‘grounds' of his ‘entitlement to relief’

 requires more than labels and conclusions, and a formulaic recitation of the elements

 of a cause of action will not do[.]” Id. (citations omitted).

        “To bring a claim based on a violation of section 559.72(5), one must show: “(1)

 that there was a disclosure of information to a person other than a member of the

 debtor's family, (2) that such person does not have a legitimate business need for the
Case 9:21-cv-81403-RAR Document 8 Entered on FLSD Docket 08/20/2021 Page 3 of 4




 information, and (3) that such information has affected the debtor's reputation.”

 Laughlin v. Household Bank, Ltd., 969 So. 2d 509, 514 (Fla. 1st DCA 2007).

 A.     LEGITIMATE BUSINESS NEED

        In this instance, the complaint alleges no facts showing Defendant knew the

 Third-Party had no legitimate business need for that information. Smith v. Univ.

 Cmty. Hosp., Inc., No. 8:18-CV-270-T-AAS, 2019 WL 118045, at *8 (M.D. Fla. Jan. 7,

 2019). On the contrary, the Complaint specifically alleges that the Third-Party’s

 business was to collect the financial data of individuals and prepare letters on behalf

 of the debt collector. In other words, the Complaint alleges that the Third-Party had

 a legitimate business need for that information.

        As a result, of the foregoing, Count II of the Complaint should be dismissed for failing to

 state a claim upon which relief may be granted.

 B.     PLAINTIFF FAILS TO ADEQUATELY ALLEGE DAMAGES TO HER

 REPUTATION

        Plaintiff fails to adequately allege damages to her reputation. Merely stating

 that her reputation has been damaged is nothing more than a “formulaic recitation

 of the elements of a cause of action.” “It is necessary for [the Plaintiff] to show, since

 her action is based upon a statute, that the conduct complained of comes within the

 terms of such statute.” Heard v. Mathis, 344 So.2d 651, 655 (Fla. 1st DCA 1977).

        Unlike a claim for defamation where nominal or statutory damages may be

 awarded a plaintiff where the evidence is insufficient to reveal the extent of any

 injury, a claim for violation of Section 559.72(5) requires actual proof of damages. Id.

 As noted by the Heard Court,
Case 9:21-cv-81403-RAR Document 8 Entered on FLSD Docket 08/20/2021 Page 4 of 4




        unlike defamations in libel and slander causes which are actionable per
        se, and where the courts presume malice from the words used, no such
        presumption may be indulged here since the statute does not require the
        disclosure to be false if made to a person other than the debtor or his
        family when such person does not have a legitimate business need for
        the information

 Id. at 655, n. 4.

        “Reputation is what is reported or understood from reports to be the

 community's estimate of the person's character.” Id. A communication to a third-party

 entity whose business is to assist in the collection of debts does not effect a

 “community’s estimate of the person’s character.”

        As a result, of the foregoing, Count II of the Complaint should be dismissed for failing to

 state a claim upon which relief may be granted.

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
 all attorneys of record via the Florida e-Filing Portal on the 12th day of August, 2021.


                                             WALTERS LEVINE LOZANO &
                                             DEGRAVE
                                             601 Bayshore Boulevard, Suite 720
                                             Tampa, Florida 33606
                                             Phone: (813) 254-7474
                                             Facsimile: (813) 254-7341
                                             Attorneys for Plaintiff

                                             /s/ Michael A. Gold
                                             MICHAEL A. GOLD, LL.M.
                                             Florida Bar No. 71943
                                             mgold@walterslevine.com
                                             cmartin@walterslevine.com
